

Execution Copy



FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT


               THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT,
dated as of June 18, 2004 (this "Amendment"), is among MYERS INDUSTRIES, INC.,
an Ohio corporation (the "Company"), the foreign subsidiary borrowers party
hereto (the "Foreign Subsidiary Borrowers", and together with the Company, the
"Borrowers"), the lenders party hereto (collectively, the "Lenders") and BANK
ONE, NA, a national banking association, as agent for the Lenders (in such
capacity, the "Agent").


RECITALS


               A.     The Borrowers, the Agent and the Lenders are parties to an
Amended and Restated Loan Agreement dated as of February 27, 2004 (the "Loan
Agreement").

               B.     The Borrowers desire to amend the Loan Agreement, and the
Agent and the Lenders are willing to do so in accordance with the terms hereof.


TERMS


               In consideration of the premises and of the mutual agreements
herein contained, the parties agree as follows:

               ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set
forth in Article III hereof, the Loan Agreement shall be amended as follows:
               1.1  The following new definitions are added to Section 1.1 in
appropriate alphabetical order.

        "Pro-Cal" means Productivity California, Inc.

        "Pro-Cal Acquisition" means the Acquisition by the Company of Pro-Cal.

1.2  Section 2.2.1(d) is restated as follows:

                (d)     In addition to all payments of the Advances required
hereunder, the Borrowers shall prepay the Loans by an amount equal to 100% of
the Net Cash Proceeds in excess of $15,000,000 in aggregate amount after the
Effective Date from the issuance or other sale of any Capital Stock of the
Company or any of its Subsidiaries, other than Net Cash Proceeds from the
issuance or other sale of common Capital Stock used to consummate the Pro-Cal
Acquisition. Such mandatory prepayments on the Loans shall be applied pro rata
on the Advances and shall reduce all Commitments pro rata based on the amount of
such Net Cash Proceeds.


               1.3     Section 6.13(ix) is restated as follows:


               (ix)     Other Investments and Acquisitions (other than the ATP
Acquisition) in any fiscal year, provided that the sum of (x) the aggregate
amount of such Investments in such fiscal year, plus (y) the aggregate amount of
consideration (including without limitation all direct payments, all earnout and
other deferred payments, all Indebtedness and other obligations assumed or
incurred and

any other form of consideration) paid or payable for such Acquisitions in such
fiscal year do not exceed in the aggregate an amount equal to $30,000,000 for
the fiscal year ending December 31, 2004 or $25,000,000 for any other fiscal
year.


               ARTICLE II. REPRESENTATIONS. Each Borrower and Guarantor (by
signing the Consent and Agreement hereto) represents and warrants to the Agent
and the Lenders that:

               2.1     The execution, delivery and performance of this Amendment
is within its powers, has been duly authorized and is not in contravention of
any statute, law or regulation known to it or of any terms of its Articles of
Incorporation or By-laws, or of any material agreement or undertaking to which
it is a party or by which it is bound.

               2.2     This Amendment is its legal, valid and binding
obligation, enforceable against each in accordance with the terms hereof.

               2.3     After giving effect to the amendments contained herein,
the representations and warranties contained in Article V of the Loan Agreement
and in the other Loan Documents are true on and as of the date hereof with the
same force and effect as if made on and as of the date hereof.

               2.4     After giving effect to the waiver in Article II hereof,
no Default or Unmatured Default exists or has occurred and is continuing on the
date hereof.

               ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall
become effective as of the date hereof when each of the following conditions is
satisfied:

               3.1     The Borrowers and the Required Lenders shall have signed
this Amendment.

               3.2     The Guarantors shall have signed the Consent and
Agreement hereto.

               3.3     The Company shall have delivered or caused to be
delivered to the Agent such other documents and satisfied such other conditions,
if any, as reasonably requested by the Agent.

               ARTICLE IV. MISCELLANEOUS.

               4.1     References in the Loan Agreement or in any other Loan
Document to the Loan Agreement shall be deemed to be references to the Loan
Agreement as amended hereby and as further amended from time to time.

               4.2     Except as expressly amended hereby, the Borrowers and
Guarantors (by signing the Consent and Agreement hereto) agree that the Loan
Agreement and all other Loan Documents are ratified and confirmed, as amended
hereby, and shall remain in full force and effect in accordance with their terms
and that they have no set off, counterclaim, defense or other claim or dispute
with respect to any of the foregoing. Each of the Borrowers and the Guarantors
(by signing the Consent and Agreement hereto) acknowledges and agrees that the
Agent and the Lenders have fully performed all of their obligations under all
Loan Documents or otherwise with respect to the Borrowers and the Guarantors,
all actions taken by the Agent and the Lenders are reasonable and appropriate
under the circumstances and within their rights under the Loan Documents and
they are not aware of any currently existing claims or causes of action against
the Agent or any Lender, any Subsidiary of Affiliate thereof or any of their
successors or assigns, and waives any such claims or causes of action.


               4.4     Terms used but not defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement. This Amendment may
be signed upon any number of counterparts with the same effect as if the
signatures thereto and hereto were upon the same instrument, and telecopied
signatures shall be effective as originals.



[The remainder of this page is left intentionally blank -- signatures contained
on the following pages]


               IN WITNESS WHEREOF, the parties signing this Amendment have
caused this Amendment to be executed and delivered as of the day and year first
above written.



 

MYERS INDUSTRIES, INC

     

By: /s/ Stephen E. Myers
Chairman and Chief Executive Officer

     

Foreign Subsidiary Borrowers:

     

ALLIBERT-BUCKHORN EUROPE, SAS

     

By: /s/ Jean-Paul Lesage
President

     

MYELUX INTERNATIONAL FINANCE,
S.E.C.S.

 

By: MYELux LLC, its General Partner

     

By: /s/ Patrick M. Blake
President

     

LISTO PRODUCTS LIMITED

 

By: /s/ Kevin C. O'Neil
Secretary

   

 

 

BANK ONE, NA, as Agent and as a Lender

     

By: /s/ Paul Harris
Managing Director

     

BANK ONE, NA, CANADA BRANCH, as the Lending Installation designated by Bank One,
NA to make Non-Pro Rata Foreign Currency Loans to the Canadian Borrower on its
behalf

     

By: /s/ Michael N. Tam
Director